Rehearing denied September 9, 1919.
Petition for Rehearing.
(183 Pac. 773.)
BURNETT, J.
The plaintiff claimed he had a contract with his mother whereby, in consideration of his caring for her during her life, etc., she agreed to convey to him either by deed or by will an undivided half in fee of a tract of land which they owned in common. He charges in his complaint that she violated the contract and devised to him only a life estate in her half of the tract, conditioned upon his paying her debts and a mortgage upon the land. After her death he instituted this suit against his sisters and his brother and the spouses of those married, to compel a conveyance of the property. Some of the de*380fendants made no resistance to Ms suit, either defaulting or withdrawing their appearance. The Circrnt Court, after hearing the testimony on the issues presented by the parties appearing, rendered a decree in favor of the plaintiff against all of the defendants according to the prayer of the complaint. Three of the sisters, answering defendants, and their husbands, together with the executor of the deceased mother’s will, appealed, serving their notice upon the plaintiff only. TJpon consideration of the testimony and the argument of counsel, it was determined here that the proof offered in support of the.agreement relied upon by the plaintiff was not sufficient to establish the same. The conclusion was that so far as it affects the parties who have appealed, the decree of the Circuit Court should be reversed but that it should stand as to the defendants who did not contest the complaint. The, petition of appellants for a rehearing urges that the decree should be reversed as to all the defendants, irrespective of whether they resisted the suit or not. In substance their argument is that the final decree on the merits determines the rights of the defaulting defendants and inures to their benefit, the same as if no decree pro confesso had been rendered against them. The contention of the movants for a rehearing is that the defendants are jointly liable, entailing a joint decree in any event whatever; and that if the suit fails as to one it must fail as to all.
The principle governing the matter is thus succinctly stated in 16 Cyc. 497:
“Failure of one defendant to answer and a decree pro confesso against him do not entitle plaintiff to take the allegations of his prayer as true against him who has answered. A final decree upon the merits cannot then be entered either against the defaulting *381defendant or those not in default, without proof of the material allegations of the prayer. And even where a decree pro confesso has been entered against a defaulting defendant as upon issue joined by a codefendant and trial had it turns out that the bill ought not to be sustained as to either defendant, it will be dismissed as to the defaulting defendant as well as to the defendant not in default. This rule, of course, does not apply where the allegations in the bill against the defaulting defendants and the defenses of the answering defendants have no necessary connection, so that upon the trial it turns out that a final decree on the merits against the defaulting defendants is not inconsistent with a decree dismissing the bill as against the defendants not in default. ’ ’
Sections 180 and 181, L. O. L., read thus:
180. “Judgment may be given for or against one or more of several plaintiffs and for or against one or more of several defendants; and it may, when the justice of the case requires it, determine the ultimate rights of the parties on each side as between themselves.”
181. “In an action against several defendants the court may, in its discretion, render judgment against one or more of them whenever a several judgment is proper, leaving the action to proceed against the others.”
6-9. It well may be conceded that as a general rule there can be but one recovery upon a joint liability, and that the release of one who is jointly liable with others will discharge his co-obligors. The fallacy in the argument for a rehearing lies in the assumption that the defendants here are jointly liable. Without dispute, the mother died seised of the title to the prop* erty in question. Naturally, unless the course, of descent was changed by her will, the land would descend to her children as tenants in common. The will *382itself does not appear in evidence and from the record we obtain no knowledge of its provisions beyond the fact that it devised to the plaintiff a life estate in the mother’s moiety of the tract, subject to the payment of the charges mentioned. In this state of the case we are bound to treat the defendants, children, as tenants in common. Joint tenancy has been abolished in this state: Section 7175, L. O. L. Tenants in common hold their interest in realty independent. of each other. Neither one can do an act respectirig the title which will bind the others. Even if he essays to convey the whole estate it will operate only to pass the title to his own share. His grantee becomes only a new tenant in common with the remainder of the original holders. It is true that as against a stranger one tenant in common may recover possession of the whole of the land held by himself and his cotenants, but this is because of the only unity which' is an ingredient of such an estate, viz., that of possession. In the present instance no defendant is liable directly on the contract alleged in the complaint, because neither of them is a party to that stipulation. Although its validity might be thoroughly established and decreed, no single defendant is liable for either of the others on account of its breach. He can be held only for that part of the estate which came into his possession or which he acquired by descent from his ancestor. It is analogous to the situation described in Section 485, L. 0. L., which says:
“The next of kin of a deceased person are liable to a suit in equity by a creditor of the estate to recover the distributive shares received out of such estate or to so much thereof as may be necessary to satisfy his debt. The suit may be against all of the next of kin jointly or against any one or more of them severally.”
*38310. The plaintiff has a right to secure the title for which he had contracted by conveyance from such of the defendants as would convey to him and by suit against the others. Moreover, having instituted suit against all of them, he had a right to recover from such as he could, by default or by decree pro confesso, and it is no concern of those who thus surrendered at discretion that the others successfully resisted his demand; neither are the latter affected by the result of the litigation as to the former. Within the meaning of the latter clause of the excerpt from 16 Cyc. 497, there is no necessary connection between the defendants inconsistent with a decree in favor of some of them and against the others.
The cases cited in support of the petition for rehearing are uniformly those in which the liability sought to be enforced was joint. For example, Frow v. De La Vega, 15 Wall. 552 (21 L. Ed. 60), the leading case cited in support of the petition, was one where fourteen defendants were charged with conspiracy to defraud the plaintiff of certain lands. Of course, in such an instance there was a joint liability. There could be but one recovery and the release of one tortfeasor would exonerate the others. The principle does not apply here, for the defendants are each liable only pro tanto, if at all, without reference to either of the others, and the plaintiff may enforce his claim against any one of them as he may be able to establish it, whether by their consent or otherwise, without affecting his litigation with the others. The text-writer in 15 R. C. L. 1032, after treating of the effect of judgments against part of a number of individuals who are jointly liable .according to the contention of the petition before us, uses this language respecting cotenants:
*384“Tenants in common are not privies, and are therefore not honnd by judgments rendered in actions brought by one of their cotenants respecting the common property. ’ ’
As the estoppels of judgments are mutual, the rule is the same on the other hand, so that tenants in common cannot claim the benefit of a decree in favor of their cotenants. An illuminative case supporting the text on the- relation of tenants in common to each other is Allred v. Smith, 135 N. C. 443 (47 S. E. 597, 65 L. R. A. 924). In that instance the maternal ancestor of the litigants had conveyed'her land to one of them, G. A. Allred. After the mother’s death Willie Allred instituted a suit against the grantee in the deed and succeeded in having it set aside and declared void on the ground of the mother’s mental incompetence. The plaintiff in that suit afterwards joined with her other brothers and sisters in a suit against G. A. Allred to partition the land into nine equal parts, that being the number of the children in the family of the deceased grantor. After an exhaustive examination-of the case the court held that the other children could claim no advantage by reason of the decree between the litigants in the suit to cancel the deed, the reason being that tenants in common were independent of each other and that neither of them could charge or estop the others, and hence neither could take advantage of anything done by the others respecting the title to the realty involved. There, as here, it was argued that as the contract by which title passed to the grantee was declared void, it was void as to everybody. The court, however, held that it was void only as to those who were engaged in contesting it.
The only concern which the executor of the will in the present instance has in relation to the real estate *385is about that which does, indeed, belong to the estate of his decedent, and even then only for enough of it to pay the claims and charges against the estate after the exhaustion of personalty for that purpose. It is enough to say in that respect that he is' not interested in the distribution of the realty among those entitled to claim under the will. The plaintiff is entitled to such proportion of the property as he has obtained by the pro oonfesso decree against the defendants who did not resist this suit. He is also entitled to what may come, to him under the will. The remainder will descend, as provided by the will, to those of the. children who successfully resisted the plaintiff’s claim in this suit. The plaintiff stands in the shoes of those over whom he has prevailed. -
The nonanswering defendants are not here complaining. Indeed, they are not before this court, because the notice of appeal was not served upon them. As to them he cannot, for want of jurisdiction, disturb that which they are willing should stand. We can deal only with those parties who are before us, and the successful defendants must be satisfied with the decree we have rendered. The petition for rehearing must be denied. Modified. Rehearing Denied.
McBride; C. J., and Benson and Harris, JJ., concur.